IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS

                         NOS. WR-92,944-01 & WR-92,944-02

             EX PARTE DAYVEON LASHAWN THOMAS, Applicant

     ON APPLICANT’S APPLICATIONS FOR WRIT OF HABEAS CORPUS
   IN CAUSE NOS. W219-81120-2020-HC & W219-81121-2020-HC FROM THE
         219TH JUDICIAL DISTRICT COURT OF COLLIN COUNTY

       YEARY, J., filed a dissenting opinion.
                                DISSENTING OPINION

       In an unpublished, per curiam opinion, the Court grants Applicant relief based on

his claim that his guilty pleas for aggravated robbery were involuntary, citing Ex parte

Mable, 443 S.W.3d 129 (Tex. Crim. App. 2014). For reasons extensively developed in

Judge Keasler’s concurring opinion in Ex parte Saucedo, 576 S.W.3d 712 (Tex. Crim. App.

2019) (Keasler, J., concurring), and my own concurring opinion in Ex parte Warfield, 618

S.W.3d 69 (Tex. Crim. App. 2021) (Yeary, J., concurring), I disagree that Applicant’s

guilty pleas were involuntary, and I continue to believe that the Court should overrule

Mable. Involuntariness of his pleas is the only legal theory Applicant advances in his post-

conviction application for writ of habeas corpus. I would simply deny relief.
                                                                             THOMAS ― 2

       But even if I thought Applicant’s writ application also alleged facts that were

sufficient to make out a claim that his due process rights were otherwise violated—because

he was convicted of aggravated robbery on facts that (he now claims) can only support

conviction for the lesser-included offense of robbery—I would not grant him summary

relief, as the Court does today. Under those circumstances, I believe it would be necessary

to remand the causes for additional fact development. Because the Court instead simply

grants Applicant summary relief, I respectfully dissent.

                                     INVOLUNTARINESS?

       We know precious little about these cases. We know that Applicant pled guilty to

aggravated robbery against two victims, alleged to have been committed on March 2, 2020,

and March 4, 2020. The plea proceedings apparently occurred on January 13, 2021, but

there is no reporter’s record before us to document those proceedings. The theory of law

that aggravated these felonies to the level of first-degree offenses is that Applicant used or

exhibited a “firearm,” which is a deadly weapon per se. TEX. PENAL CODE §§ 29.03(a)(2),

1.07(17)(A). He received a fifteen-year sentence in each case, to run concurrently.

       In a single allegation, without supporting brief or citation to authority, Applicant

now alleges that his guilty plea to each offense was “involuntary” because, as the

prosecutor admits in an affidavit attached to the State’s response, “the State developed

evidence in a related case that the weapon used in the indicted offenses was not a

firearm[.]” Although the weapon might otherwise have been a “deadly weapon” in

contemplation of the Penal Code, the State nevertheless confesses error and agrees that
                                                                                    THOMAS ― 3

Applicant’s guilty plea in these cases was involuntary. 1 Finding that Applicant would not

have entered guilty pleas had he known that the State could not prove he used a “firearm”

in committing these robberies, the convicting court has recommended that we grant relief.

Today the Court does so, relying on Mable. Majority Opinion at 1.

       But I continue to believe that Mable should be overruled. Warfield, 618 S.W.3d at

72–73 (Yeary, J., concurring). As Judge Keasler aptly explained in his concurring opinion

in Saucedo, so long as an accused enters a guilty plea with an awareness of what he does

not know, it cannot be said that he pled involuntarily. Saucedo, 576 S.W.3d at 719 (Keasler,

J., concurring) (an applicant’s “ignorance of facts he ‘knew . . . he did not know’ should

not invalidate his otherwise voluntary decision to plead guilty.”) (quoting Ex parte

Palmberg, 491 S.W.3d 804, 810 (Tex. Crim. App. 2016)). Insofar as the meager record in

this case reveals, neither the State nor Applicant apparently knew that the State would be

unable to prove he used a “firearm” in committing these robberies. Mable should be

abandoned—not propagated, as the Court continues to do today.

                         OTHER DUE PROCESS OR IAC THEORIES?

       Applicant does not plead any other legal theory that would justify granting him

relief. For example, he does not allege that the State was aware at the time of his pleas that

the weapon he used or exhibited was neither a “firearm” nor in any other sense “deadly.”

So, he does not allege a due process violation predicated on prosecutorial misconduct. His

trial counsel was presumably aware of whatever weapon he used in the course of these


       1
          See TEX. PENAL CODE § 1.07(17)(A) & (B) (“’Deadly weapon’ means . . . a firearm or
anything manifestly designed, made, or adapted for the purpose of inflicting death or serious bodily
injury; or . . . anything that in the manner of its use or intended use is capable of causing death or
serious bodily injury.”).
                                                                                    THOMAS ― 4

robberies and should have been able to advise him if there was a question as to whether it

satisfied the statutory definition of “deadly weapon” before he pled guilty to these offenses.

Applicant makes no claim of ineffective assistance of counsel based on his counsel’s

deficient legal advice on that account. In any event, had he asserted either of these claims,

it would still be necessary to remand the cause for additional fact development.

       Applicant does not even claim that new evidence now definitively shows that he is

guilty only of the lesser-included offenses of robbery, so as to entitle him to relief on the

basis of the due-process theory espoused in State v. Wilson, 324 S.W.3d 595, 598 (Tex.

Crim. App. 2010). See Warfield, 618 S.W.3d at 73 (Yeary, J., concurring) (observing that

the Court “granted relief in Wilson on the theory that new facts could establish that an

appellant was ‘guilty only of’ a lesser offense, such that he was ‘factually ineligible’ to be

punished for the greater offense”); Saucedo, 576 S.W.3d at 720 (Keasler, J., concurring)

(same). 2 Nor does he—or could he, plausibly—claim that he has suffered the imposition

of an “illegal sentence,” since his fifteen-year sentences fall within the two- to twenty-year

range of punishment for a second-degree felony, which is the class of felony within which

a non-aggravated robbery falls. See Warfield, 618 S.W.3d at 73 (noting that Warfield was

punished within the range of the lesser-included offense and therefore could not claim he

had suffered an “illegal sentence”); TEX. PENAL CODE § 29.02(b) (robbery is a second-

degree felony).



       2
         The applicant in Saucedo made a claim that could plausibly be construed to raise an issue
under Wilson. 576 S.W.3d at 721 (Keasler, J., concurring). Such a claim, had it been made in these
cases, might arguably also entail the need for further fact development, if only so that Applicant
might also show that whatever weapon he used or exhibited did not constitute a “deadly weapon”
in some way other than by virtue of its character as a “firearm.” At this point, this Court still does
not even know the character of the “weapon” used in these offenses.
                                                                             THOMAS ― 5

       Failing to perceive any valid basis for granting Applicant relief at all, much less for

granting relief in a summary per curiam opinion, I respectfully dissent.



FILED:                                     October 20, 2021
PUBLISH